Case 20-20425-GLT         Doc 60-2 Filed 02/25/20 Entered 02/25/20 15:27:14                      Desc
                                  Exhibit A Page 1 of 6




     s’ ENTERPRISE SAfl/K
 February 25, 2020

 Rajeev Sharma, PhD
 Founder & CEO
 VideoMining Corporation
 403 South Allen Street, Suite 101
 State College, PA 16801


 Dear Dr. Sharma:

        I am pleased to inform you that Enterprise Bank (hereinafter the “Bank”) has approved the
following financing request to VideoMining Corporntion (hereinafter the “Borrower”). This offer
is subject to the terms and conditions in the documents signed by the parties to evidence the loan
transaction and include. buL are not limited to, the following terms and conditions:

A.      Debtor in Possession Revolving Line of Credit

Borrower:                     VideoMining Corporation

Amount:                       Borrower shall be permitted to draw on the DiP Line of Credit up to
                              50% of eligible accounts receivable arising after the entry of an
                              Order of Court authorizing this Debtor in Possession Revolving
                              Line of Credit (“DIP Line of Credit”) in the Borrower’s Chapter II
                              bankruptcy case filed in the United States Bankruptcy Court for the
                              Western District of Pennsylvania (the “Bankruptcy Court”) at Case
                              Number: 20-20425 (hereinafter the “Bankruptcy Case”) not to
                              exceed an outstanding balance at any time of $175,000. Borrower
                              may redraw on the DIP Line of Credit up to 50% of eligible AIR
                              upon Enterprise Bank’s positive confirmation of the AIR from
                              VideoMining’s customer(s).

Rate:                         8.00% fixed

Repayment:                    The DIP Line of Credit will be paid in monthly installments of
                              interest with principal reduction payments in the amount of 50%
                              paid upon collection of the eligible AIR upon which the advance(s)
                              was made.

Maturity:                     The DIP Line of Credit shall mature upon the earlier ofO) 12 months
                              from the loan closing; (ii) the sale of all or a substantial part of the



                                EXHIBIT A
Case 20-20425-GLT        Doc 60-2 Filed 02/25/20 Entered 02/25/20 15:27:14                  Desc
                                 Exhibit A Page 2 of 6



                            Borrower’s patent portfolio or any other sale of the Borrower’s
                            assets under section 363 of the Bankruptcy Code (11 U.s.c. §363);
                            or (iii) the confirmation of a chapter 11 plan of reorganization or
                            liquidation in the Bankruptcy case.

 cross collateral:          If Borrower has, or will in the future have, other loan(s) with
                            Enterprise Bank that have business assets, personal assets or real
                            estate pledged by Borrower(s) and/or other pledgor(s) of assets
                            (“Grantor(s)’) to secure the loan(s), those assets shall also be
                            collateral for the loans(s) covered by this commitment letter and the
                            assets for the loan(s) covered by this commitment letter shall be
                            collateral for all other loan(s) with Enterprise Bank that exist now
                            or in the future. The collateral for all loans with Enterprise Bank
                            shall be cross collateralized,

 Collateral:                l’ lien on all accounts receivable generated after the entry of a
                            Debtor in Possession Financing Order of the court to be entered in
                            Borrower’s Chapter 11 Bankruptcy Case (the “Financing Order”).

                            Mortgage (best available position) and Assignment of Rents
                            Mortgage on commercial real estate owned by Rajeev and Vishnu
                            Sharma located at 403 South Allen St., Suite 101, State College, PA
                            16801.

                            Mortgage (best available position) on residential real estate owned
                            by Rajeev and Vishnu Sharma located at 2391 Shagbark Court, State
                            College, PA 16802.

                            Lien (best available position) on all business assets of Borrower
                            including but not limited to accounts, inventory, machinery,
                            equipment, patents and general intangibles.

                            Administrative expense claim with priority over any and all
                            administrative expenses of the kind specified in section 503(b) or
                            507(b) of the Bankruptcy Code.

 Compensating Balance:      Borrower shall maintain at Enterprise Bank Borrower’s Debtor in
                            Possession Account authorized by that certain Order Authorizing
                            Debtor to Use Existing Bank Accounts dated February 10, 2020
                            entered in the Bankruptcy Case and that certain Order Authorizing
                            Interim Use of Cash Collateral through March 12, 2020 (“Cash
                            Collateral Order”) entered in the Bankruptcy Case. If Borrower fails
                            to timely make any interest or principal payment due Bank, Bank
                            may recoup the payment by debiting the deposit account.

 Guarantor:                 Rajeev & Vishnu P Sharma (the “Guarantors”) will unconditionally
                            guarantee, jointly and severally, the due and punctual payment of all
                            indebtedness owed to the Bank by the Borrower under the proposed
                                              2
Case 20-20425-GLT          Doc 60-2 Filed 02/25/20 Entered 02/25/20 15:27:14                    Desc
                                   Exhibit A Page 3 of 6



                              Line of Credit by executing guaranties in form and content
                              satisfactory to the Bank (“the Guaranties”).


 Purpose:                     Short Term Working Capital

                              Proceeds of the DIP Line of Credit shall only be used as authorized
                              and in accordance with the Financing Order, Cash Collateral Order
                              or other order entered by the Bankruptcy Court.

 Expenses:                    In addition to the expenses described below, Borrower shall
                              reimburse the Bank for certain out of pocket expenses incurred by
                              the Bank for the Borrower. These include fees and expenses of
                              appraisers and environmental consultants, if any, and reasonable
                              fees for filing and recording of required documents as well as Bank’s
                              attorney fees and expenses relating to Bankruptcy Court approval of
                              the financing. In addition to the foregoing expenses, the Borrower
                              shall pay the Bank a documentation due diligence fee of $1,000 for
                              the preparation of the loan documents and a S100 accounts
                              receivable confirmation fee per invoice advanced upon.

 Conditions, Covenants and Continuing Representations and Warranties:

                      a.      Weekly borrowing base certificate, AIR aging and cash flow
                              actual/budget report for the preceding week provided by close of
                              business on Tuesday of each week.

                      b.      Borrower to provide a copy of each invoice requested to be
                              advanced upon, along with a copy of corresponding purchase
                              order/contract and customer contact information for confirmation of
                              the subject account(s) receivable by VideoMining’s customer.

                      c.      The Financing Order shall provide for the automatic perfection of
                              all collateral interests, but the Bank may at its option file or record
                              instruments to further evidence the perfection. By executing this
                              commitment, the Borrower consents and authorizes Bank to file
                              UCC-l Financing Statements on the Collateral described herein in
                              advance of the Closing date.

                      d.      The Borrower will reimburse the Bank for all expenses in
                              connection with the documentation, closing and collection of this
                              loan.

                      e.      All legal and other expenses associated with the proposed
                              transaction are the responsibility of the Borrower.

                      f.      Borrower shall further provide any additional information that the
                              Bank shall reasonably request.
                                                 3
Case 20-20425-GLT            Doc 60-2 Filed 02/25/20 Entered 02/25/20 15:27:14                  Desc
                                     Exhibit A Page 4 of 6




                        g.      Contingent upon receipt of an executed commitment letter, entry of
                                the Financing Order and due execution of appropriate loan
                                documents as determined by the Bank.

                        It      Bank’s obligation to make any advance under the proposed DIP
                                Line of Credit is contingent upon Borrower retaining Christopher
                                Bossi, for financial management of Borrower, (i) either (A)
                                preferably, in order to maintain independence, as a Bankruptcy
                                Court approved independent contractor or professional, or (B)
                                alternatively as an employee hired in a similar capacity, if
                                Borrower’s counsel determines that court approval is not necessary
                                to hire him in the ordinary course of business, and (ii) Borrower’s
                                continued retention or employment of Christopher Bossi in such
                                independent financial management capacity at the time of any
                                advance.

                        i.      Bank’s agreement to enter into the DIP Line of Credit and provide
                                advances under the line as contemplated herein is contingent upon
                                the entry of an Order of Court, acceptable to Bank, authorizing this
                                Line of Credit and all of the terms and conditions set forth herein
                                and to be set forth in the loan documentation and the Financing
                                Order.

                       3.       The Financing Order shall be in form and substance satisfactory to
                                Bank and its counsel in their discretion. The Financing Order and
                                loan documentation may contain provisions in addition to, but not
                                inconsistent with, this commitment letter.

 Additional Continuing Representations and Warranties of the Borrower:

     Within fourteen (14) days from the Borrower’s acceptance of this commitment, Borrower
shall provide Bank copies of the Borrower’s organizational documents consisting of copies of the
filed Articles of Incorporation, Bylaws, Partnership Agreement and/or Operating Agreement as
the case may be. Failure to provide such documentation within fourteen (14) days from Borrower’s
acceptance of this commitment will result in the automatic termination of the Bank’s commitment
and the Bank shall have no further obligation to close the loan.

    The Borrower agrees to execute and deliver such additional instruments, documents,
certificates, opinions, assurances, and actions as the Bank may request, to effect the purpose of the
transactions described in this commitment letter. The Bank’s obligation to make the loan shall be
subject to receipt by the Bank of properly executed documents in form and substance satisfactory
to the Bank and Bank’s counsel, in the Bank and/or Bank counsel’s sole discretion.                All
proceedings, agreements, instruments, documents, and other matters relating to the making of the
loan, and all other transactions herein contemplated, shall be satisfactory to the Bank and to Bank’s
counsel. While our mutual efforts will be directed toward the closing of this transaction, we may
require that the transactions be restructured or otherwise modified.

                                                  4
Case 20-20425-GLT          Doc 60-2 Filed 02/25/20 Entered 02/25/20 15:27:14                       Desc
                                   Exhibit A Page 5 of 6



     This commitment is issued in reliance on, and the validity and binding effect of this
 commitment shall be subject to, the accuracy of all information, representations, schedules, and
 other materials or data submitted by the Borrower on the Borrower’s financial standing and the
 financial standing of the principals of the Borrower as set forth in the financial statements and
 other information submitted by the Borrower to the Bank and in reliance on the Borrower’s
 testaments as to the value of the Collateral and its intended usage, all of which is deemed material.
 Any misrepresentation of material fact, whether intentional or otherwise, made prior to issuance
 of this commitment or any change of any material fact after the issuance hereof shall, at the Bank’s
 sole option, render this commitment void without further notice to the Borrower. In such event,
 the Bank, at its sole option, may elect not to close the loan.

      If thc tcrms of this loan are satisfactory, please sign, date and return the enclosed copy of this
 letter in the envelope provided. This commitment is effective for ten (10) days from the date of
 this letter. This offer will expire if we have not closed the loan within sixty (60) days of the
 commitment letter date. If you have any questions or desire clarification on the conditions, please
 give me a call.

     Notwithstanding Borrower and/or Cuarantors execution of this Commitment Letter, the
 terms and conditions of this Commitment Letter shall not become effective until approved
 by the Bankruptcy Court in the Bankruptcy Case.

     Except for discussions among the Borrower’s managers and professional advisors or as may
 be required to be disclosed to the Bankruptcy Court for approval, the terms contained in this letter
 are confidential and, may not be disclosed in whole or in part to any other person without the
 Bank’s prior written consent. This commitment cannot be assigned to any other party without the
 express written consent of Enterprise Bank.

     I appreciate the opportunity to be of service to you and look forward to a mutually beneficial
 relationship.




                          [Signatures/Consent contained on following page]




                                                    5
Case 20-20425-GLT         Doc 60-2 Filed 02/25/20 Entered 02/25/20 15:27:14                    Desc
                                  Exhibit A Page 6 of 6



                                                              Sincerely,



                                                              Evan R. 1-layward
                                                              Relationship Manager

     Agreed to this 25th day of     February      2020, with the intent of being legally bound,
                                                     ,

 the undersigned hereby accepts the foregoing commitment and agrees to the term and conditions
 hereof.
                                                          VideoMining Corporation


                                                              By:

                                                              Rajeev Sharma, CEO




                                  CONSENT OF GUARANTORS

 The undersigned, as Guarantors of Bank’s existing loans and as Guarantors of the DIP Line of
 Credit (as such term and any other capitalized term is defined in the foregoing commitment
 letter) agree to execute the Guaranties and further consent to and agree that the loan and
 transactions contemplated in this letter will not limit or adversely affect in any manner
 Guarantors’ joint and several liability and obligations tinder their existing Guaranties, all of
 which are hereby ratified and confirmed.

                                                             Guarantors:


                                                              Rajeev Sharma


                                                             Vishnu P. Sharma




                                                 6
